January 12, 2011 Securities and Exchange Commission treet, NE Station Place Washington, D.C.20549 Re:Dividend Growth Trust Funds, File Nos. 333-83951 and 811-09497 You will find enclosed herewith a copy of the Fidelity Bond for the Dividend Growth Trust secured pursuant to Regulation 270.17g-1 of the Regulations of the Commission issued under the Investment Company Act of 1940. Also enclosed herewith is a copy of the Resolutions of the majority of the Board of Trustees who are not "interested persons" of the above-captioned Registrant approving the amount, type, form, and coverage of the Fidelity Bond now in effect for the Registrant. The premiums for the Bond have been paid for the period from October 18, 2010 to October 18, 2011. If you have any questions, please contact the undersigned. Sincerely, /s/ Tara Pierson Tara Pierson Unified Fund Services, Inc. 317-917-7000, ext. 8531 Enclosures
